Citation Nr: 1241079	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1968 to February 1970 and from August 1971 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for PTSD and assigning a 10 percent disability evaluation, effective as of July 20, 2007.  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected PTSD.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The last VA examination of record is dated February 2008.  Virtual VA contains a rating decision dated October 2010, denying the claims of entitlement to service connection for diabetes mellitus and TDIU benefits.  This rating decision references VA examinations performed in August 2010 and September 2010.  However, a review of the Veteran's physical claims file and Virtual VA demonstrates that these examination reports have not been incorporated into the Veteran's claims file.  As such, they are not available for review by the Board.  

In addition, the Board finds that the Veteran should be scheduled for a new examination.  The Veteran's representative has asserted that the Veteran's PTSD has continued to worsen since his last VA examination.  It is unclear if the Veteran's representative is referring to the February 2008 examination of record or the October 2010 examination that is not of record.  Either way, VA received a statement dated January 2011 and signed by VA physicians with the initials S.V. and S.M.  According to this note, the Veteran's symptomatology had recently intensified due to stressors in his life.  It was also noted that his symptoms contributed to his recently stopping work and that his condition would likely prevent him from obtaining or maintaining gainful employment for the foreseeable future.  A GAF score of 50 was assigned at this time.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than two years since the Veteran's last examination.  Also, there is evidence of record suggesting a worsening in the Veteran's overall symptomatology.  As such, he should be scheduled for more recent VA examination to determine the current level of severity of his service-connected PTSD.  

In addition, the Veteran has submitted evidence of unemployability associated with his claim for a higher disability evaluation.  As already discussed, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  As such, this claim is properly before the Board, despite the October 2010 decision on this matter.  Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for Meniere's syndrome with hearing loss and tinnitus (rated as 60 percent disabling) and PTSD (rated as 10 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran meets the percentage requirements laid out in 38 C.F.R. § 3.340.  

As such, the examiner assigned to this case should specifically opine as to whether the Veteran's PTSD, in conjunction with his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  If the examiner is unable to offer an opinion regarding the Veteran's service-connected Meniere's disease, the examiner should offer an opinion based solely on the Veteran's PTSD.  The claims file should then be referred to an appropriate physician for an opinion as to whether this disability renders the Veteran unable to maintain substantially gainful employment.  

Finally, the most recent record of VA outpatient treatment in the physical claims file and on Virtual VA is dated December 2007.  Records prepared since this time should be obtained and incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of the August 2010 and September 2010 VA examination reports referenced in the October 2010 rating decision must be incorporated into the Veteran's claims file before appellate review can proceed.  

2.  Obtain records of VA medical treatment prepared since December 2007 from the VA Medical Center (VAMC) in Orlando, Florida.  All records that are obtained must be incorporated into the claims file.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  The examination report should reflect review of these items.  

All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected PTSD.  The Veteran's lay statements regarding the severity of his symptomatology should also be considered and discussed.  

Finally, the examiner is asked to opine as to whether the Veteran's PTSD renders him unable to obtain or maintain substantially gainful employment.  If it is determined that the Veteran's PTSD alone does not result in unemployability, the examiner should opine as to whether PTSD, in conjunction with Meniere's syndrome, results in unemployability (or, if this is outside of the examiner's purview, the examiner should make a note of this).  A complete rationale must be provided for all opinions offered.  

4.  If the above examiner is unable to offer an opinion regarding unemployability due to Meniere's syndrome and PTSD, the Veteran's claims file and a copy of this remand must be forwarded to an appropriate physician so that an opinion regarding unemployability, as a result of all of the Veteran's service-connected disabilities, can be provided.  The examiner must review the claims file and take into consideration the Veteran's own lay statements of record when formulating an opinion.  A complete rationale must be provided for all opinions offered.  

5.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


